                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                        SAN JOSE DIVISION

                                   6

                                   7                                                        Case No. 18-cv-02349-BLF
                                   8     JANE DOE 1, et al.,                                ORDER DENYING PLAINTIFFS'
                                                                                            ADMINISTRATIVE MOTION TO
                                   9                    Plaintiffs,                         FILE UNDER SEAL PORTIONS OF
                                                                                            PLAINTIFFS' FIRST AMENDED
                                  10             v.                                         COMPLAINT AND PLAINTIFFS'
                                                                                            MOTION (1) FOR LEAVE TO FILE A
                                  11     CHAD D. WOLF, et al.,                              FIRST AMENDED COMPLAINT; (2)
                                                                                            TO SUBSTITUTE PARTIES AND
                                  12                    Defendants.                         PROCEED BY PSEUDONYM; AND (3)
Northern District of California
 United States District Court




                                                                                            TO AMEND CLASS CERTIFICATION
                                  13                                                        ORDER
                                  14                                                        [Re: ECF 290]
                                  15

                                  16          Before the Court is Plaintiffs’ administrative motion to file under seal portions of

                                  17   Plaintiffs’ first amended complaint and Plaintiffs’ Motion (1) for Leave to File a First Amended

                                  18   Complaint; (2) to Substitute Parties and Proceed by Pseudonym; and (3) to Amend Class

                                  19   Certification Order. ECF 290. Defendants filed a declaration in support of this motion. ECF 296.

                                  20   For the reasons stated below, the Court DENIES Plaintiffs’ administrative motion.

                                  21          Plaintiffs filed their administrative motion because Defendants designated portions of

                                  22   Plaintiffs’ First Amended Complaint and Motion (1) for Leave to File a First Amended

                                  23   Complaint; (2) to Substitute Parties and Proceed by Pseudonym; and (3) to Amend Class

                                  24   Certification Order as “Confidential” and/or “Highly Confidential/Attorneys’ Eyes Only.”

                                  25   ECF 290, at 1. Plaintiffs do not believe that Defendants can meet the standard for sealing these

                                  26   portions of the documents and “believe the Court should deny this motion because Plaintiffs

                                  27   dispute Defendants’ over-designation of information.” ECF 290, at 2.

                                  28          This parties will submit letter briefing on this over-designation dispute to Judge DeMarchi
                                   1   on March 13, 2020. ECF 290, at 2; see Order Re Discovery Dispute Resolution Schedule,

                                   2   ECF 273. Plaintiffs request that this sealing request be consolidated with the over-designation

                                   3   dispute. ECF 290, at 2.

                                   4           Defendants responded by submitting a declaration in support of Plaintiffs’ administrative

                                   5   motion because they are the designating party for the protected material. ECF 296, at 1.

                                   6   Defendants state that they “cannot declare that ‘all of the designated material is sealable’” because

                                   7   “Defendants do not know precisely which documents/materials Plaintiffs rely upon for their

                                   8   assertion that their identified redactions constitute sealable material.” ECF 296, at 4. Defendants

                                   9   state that they “will explain further in their portion of the forthcoming joint dispute letter . . . the

                                  10   material [that] warrants [Highly Confidential/Attorneys’ Eyes Only] designation – and thus should

                                  11   be protected from disclosure to the public.” ECF 296, at 4. Additionally, Defendants argue that

                                  12   the designated material is sealable because it “discloses vetting techniques/processes/thresholds;
Northern District of California
 United States District Court




                                  13   denial bases and results of individual class member applications; and sources that inform refugee

                                  14   vetting generally and Plaintiff-class members’ cases specifically.” ECF 296, at 4. Defendants

                                  15   argue that “public disclosure of the designated information creates a substantial risk of serious

                                  16   harm to the security of the United States and to the integrity of the refugee program by providing

                                  17   insight that could enable applicants and bad actors to adjust both their behavior and the

                                  18   information available to conduct security vetting in administering the refugee program.”

                                  19   ECF 296, at 4.

                                  20           Parties moving to seal documents must comply with the procedures established by Civil

                                  21   Local Rule 79-5.

                                  22           First, under Civil Local Rule 79-5(d)(1)(A), “[r]eference to a stipulation or protective order

                                  23   that allows a party to designate certain documents as confidential is not sufficient to establish that

                                  24   a document, or portions thereof, are sealable.” The Court, therefore, need not wait for resolution

                                  25   of the over-designation dispute by Judge DeMarchi as the designation of material as “Highly

                                  26   Confidential/Attorneys’ Eyes Only” would not be a sufficient reason to seal information.

                                  27           Second, under Civil Local Rule, the designating party “must file a declaration as required

                                  28   by subsection 79-5(d)(1)(A) establishing that all of the designated material is sealable.” Civ. L. R.
                                                                                           2
                                   1   79-5(e)(1). While Defendants, the designating party, filed a declaration and provided some

                                   2   reasons as to why the information should be sealed, they specifically state that they “cannot

                                   3   declare that ‘all of the designated material is sealable’ as required under LR 79-5(d)(1)(A).”

                                   4   ECF 296, at 4. As this declaration does not comply with the Civil Local Rules, the Court DENIES

                                   5   Plaintiffs’ administration motion to file under seal.

                                   6          For any request that has been denied because the party designating a document as

                                   7   confidential or subject to a protective order has not provided sufficient reasons to seal, the

                                   8   submitting party must file the unredacted (or lesser redacted) documents into the public record no

                                   9   earlier than 4 days and no later than 10 days from the filing of this order.

                                  10

                                  11          IT IS SO ORDERED.

                                  12
Northern District of California
 United States District Court




                                  13   Dated: March 6, 2020

                                  14                                                    ______________________________________
                                                                                        BETH LABSON FREEMAN
                                  15                                                    United States District Judge
                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          3
